Bird, J.
I concur with Mr. Justice Brooke that a writ of mandamus should issue in this cause as prayed. I am in accord with him upon the proposition that the constitutional provision involved is self-executing. And I agree with him that the legislature exceeded its power in authorizing boards of supervisors to appropriate money to assist any hospital or sanitarium within the county. But I disagree with him in his conclusion that the entire act is void for that reason. The act is too broad because it authorizes boards of supervisors to extend aid to any hospital in the county instead of restricting it to hospitals which treat contagious and infectious diseases. If the act be restrict*690ed in this respect by construction to conform to the authority granted by the Constitution then the rest of the act can stand and be enforced. It is not uncommon for courts to eliminate unconstitutional features of an act, if what remains is a workable and enforceable law. It is said in 6 Ruling Case Law, pp. 121, 128, that:
. “It is a fundamental principle that a statute may be constitutional in one part and unconstitutional in another part, and that if the invalid part-is severable from the rest the portion which is constitutional may stand while that which is unconstitutional is stricken out and rejected.
“Exclusion of Cases Beyond Legislative Jurisdiction. - — Another class of cases in which a statute may be in part valid and in part invalid consists of laws enacted by a legislature in broad, general terms, covering not only persons and property as to which the legislature clearly has the right to make regulations, but apparently applying also to individuals and property protected from such legislation. A law may be unconstitutional, and void, in relation to particular cases, and yet valid to all intents and purposes in its application to other cases which diifer from the former in material characteristics. In,other words, when a statute has been passed by the legislature, some part of which is- not within the competency of the legislative power, or is repugnant to some provision1 of the Constitution, such part may be adjudged voidl and of no avail, while all other parts of the act not' obnoxious to the same objection' may be upheld as1 valid and have the force of law. The courts in some' instances by a restrictive construction have limited the effect of a statute to cases clearly within the field of legislative control. For example, a State tax law, general in its terms, and on its face applying alike to all taxpayers, may be restricted by the court so as to exempt from its operation stockholders in national banks. Such a statute would not for that reason be declared void as a whole, but should be given effect in reference to all persons embraced within the *691general language employed, with the exception of those outside the proper field of such legislation.”
Mr. Justice Cooley, in discussing this question, in Attorney General v. Common Council of Detroit, 29 Mich. 108, said:
“It is a familiar principle that a law is. not to be held void because it attempts too much. A board is not an illegal board because with many admissible powers an attempt has been made to confer upon it some that are inadmissible. The lawful powers in such a case may be exercised, and the unlawful may be contested whenever an attempt is made to put them in force.”
For a further illustration of this principle see Robison v. Miner, 68 Mich. 549.
It has been held by the Colorado court that a statute void in part does not render inoperative the valid portion, when enacted in pursuance of a self-executing constitutional provision. Frost v. Pfeiffer, 26 Colo. 338 (58 Pac. 147).
In considering whether the act should be restricted by construction there is no room for the argument that had the act been so restricted it would not have been passed by the legislature, because the legislature went as far as the Constitution permitted, and farther,
in passing the act, and because the excess legislation was of the same kind and character as that within its authority. In other words, it is fair to assume that if the legislature was willing to give more aid than was permissible, it would be willing to give what it had the authority to give.
Notwithstanding the constitutional provision is self-executing, the legislature very wisely supplemented it with legislation which safeguards, in some measure, the interest of the county which contributes to the support of a hospital. This is quite essential where public funds are contributed to aid private corpora*692tions. By restricting the scope of the act, as indicated, these beneficial features can be preserved, and the safeguards which the act now affords, the public interest will doubtless be increased by .future legislatures as experience shows the necessity therefor.
I think the suggested restriction should be read into, the act. When this is done the constitutional objection will disappear.